Blackeord, J.
The plaintiff in error was elected county auditor of Grant county in 1841, and has continued in office ever since. The compensation for the discharge of his duties was reduced by a statute of January, 1844.
The only question presented to the Circuit Court was, whether the auditor, for services rendered subsequently to the last-named statute, could claim more than that statute allows. The Circuit Court decided that he could not, and gave judgment accordingly.
We think the judgment of the Circuit Court is right. *82When the plaintiff accepted the office of county auditor, he took it subject to whatever regulations the legislature might afterwards make respecting it. The compensation, and the duties to be performed, might be increased or lessened as the public good, in the opinion of the legislature, should require. The constitution provides that the compensation ,of certain officers shall not be diminished during their continuance in office. This provision is of itself sufficient to show, that the compensation of all other officers is entirely at the will of the legislature. The plaintiff not being protected by the constitution, must, while he holds the office, be content with the compensation which the law allows for his services at the time they are performed.
J. Smith, for the plaintiff.
D. D. Pratt, for the defendant.

Per Curiam.

The judgment is affirmed with costs.